Co FF NH OO BP W YH

DO NO Bw KN KO KH BD KR Dw es a ea ees
oOo nN NON AN FP WYN KF TD OBO FHT Don FF WD NY KF OC

Case 2:18-cr-01457-JJT Document 31 Filed-07/29/19 Page 1 of 9

 

   
  

 

    
 

 

 

   

 

  

__ FILED _XK LODGED

___ RECEIVED ___ COPY
MICHAEL BAILEY A MAY 06 2019
Interim United States Attorney ERK U S DISTRICT COURT
District of Arizona Oe ISTRICT OF ARIZONA du &9 2018
MONICA E. RYAN BY SMW _ DEPUTY fy LOuart
Assistant United States Attorrtey Bl EE so oe ecu
United States Courthouse wy be [A

405 W. Congress, Suite 4800
Tucson, Arizona 85701
Telephone: (520) 620-7300
Email: monica.ryan@usdoj.gov
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, CR-18-1457-PHX-JJT € “SZ
Plaintif€,
PLEA AGREEMENT
vs.
TN: Robert Lamont Johnson
Robert Johnson,
Defendant.

 

 

 

Plaintiff, United States of America, and the defendant, ROBERT JOHNSON,
hereby agree to dispose of this matter on the following terms and conditions:
1. PLEA

The defendant will plead guilty to Count 1 of the indictment charging the defendant
with a violation of Title 18, United States Code (U.S.C.), Section 2421, (Attempted)
Transporting Individual to Engage in Prostitution, a Class C felony offense.
2. MAXIMUM PENALTIES

a. A violation of 18 U.S.C. § 2421 is punishable by a maximum fine of
$250,000, a maximum term of imprisonment of 10 years, or both, and a term of supervised
release of at least five years but up to life. The maximum term of probation is five years.

b. According to the Sentencing Guidelines issued pursuant to the Sentencing

Reform Act of 1984, the Court shall order the defendant to:

 

 

 
Oo fo NY DBD vA Ff WD NY KF

mM NN NY NY NY NY WKY NN YF fF YF FP PF eS Se Le
co at AO MN BB WH KF OO AN DWN FW YY FF CO

 

Case 2:18-cr-01457-JJT Document 31 Filed 07/29/19 Page 2 of 9

(1) make restitution to any victim of the offense pursuant to 18 U.S.C.
§ 3663 and/or 3663A, unless the Court determines that restitution would not be
appropriate;

(2) pay a fine pursuant to 18 U.S.C. § 3572, unless the Court finds that a
fine is not appropriate;

(3) serve a term of supervised release when required by statute or when a
sentence of imprisonment of more than one year is imposed (with the understanding that
the Court may impose a term of supervised release in all other cases); and

(4) pay upon conviction a $100 special assessment for each count to
which the defendant pleads guilty pursuant to 18 U.S.C. § 3013; and

(5) pay upon conviction an additional $5,000 special assessment pursuant
to 18 U.S.C. § 3014(a), unless the Court determines that the defendant is indigent.

C. The Court is.required to consider the Sentencing Guidelines in determining
the defendant’s sentence. However, the Sentencing Guidelines are advisory, and the Court
is free to exercise its discretion to impose any reasonable sentence up to the maximum set
by statute for the crime(s) of conviction, unless there are stipulations to the contrary that
the Court accepts.

3. AGREEMENTS REGARDING SENTENCING

a. Recommendation: Acceptance of Responsibility. If the defendant makes full
and complete disclosure to the U.S. Probation Office of the circumstances surrounding the
defendant’s commission of the offense, and if the defendant demonstrates an acceptance
of responsibility for this offense up to and including the time of sentencing, the United
States will recommend a two-level reduction in the applicable Sentencing Guidelines
offense level pursuant to U.S.S.G. § 3E1.1(a). If the defendant has an offense level of 16
or more, the United States will recommend an additional one-level reduction in the
applicable Sentencing Guidelines offense level pursuant to U.S.S.G. § 3E1.1(b).

b. Non-Binding Recommendations. The defendant understands _ that

recommendations are not binding on the Court. The defendant further understands that the

-2-

 

 
Oo oOo NN Dn fF WD NY

mw NHN NY NY NY WKY NY NY YF FP FP PP FP Pe Re Glee Um
oOo NA A B® WN KF OO Oe N DN FY NY FF ©

 

Case 2:18-cr-01457-JJT Document 31 Filed 07/29/19 Page 3 of 9

defendant will not be permitted to withdraw the guilty plea if the Court does not follow a

recommendation.

C. Stipulation: Sentencing Cap. Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the

 

United States and defendant stipulate that defendant’s sentence shall not exceed 21 months
of incarceration. This stipulated sentencing cap will not change based on departures
considered under U.S.S.G. § 1B1.1(b). Nothing in this agreement shall preclude defendant
from moving for a downward departure, variance, or sentence below the cap, or the court
from imposing a sentence below the cap.

d. Assets and Financial Responsibility. The defendant shall make a full
accounting of all assets in which the defendant has any legal or equitable interest. The
defendant shall not (and shall not aid or abet any other party to) sell, hide, waste, spend, or
transfer any such assets or property before sentencing, without the prior approval of the
United States (provided, however, that no prior approval will be required for routine, day-
to-day expenditures). The defendant also expressly authorizes the United States Attorney’s
Office to immediately obtain a credit report as to the defendant in order to evaluate the
defendant’s ability to satisfy any financial obligation imposed by the Court. The defendant
also shall make full disclosure of all current and projected assets to the U.S. Probation
Office immediately and prior to the termination of the defendant’s supervised release or
probation, such disclosures to be shared with the U.S. Attorney’s Office, including the
Financial Litigation Unit, for any purpose. Finally, the defendant shall participate in the
Inmate Financial Responsibility Program to fulfill all financial obligations due and owing
under this agreement and the law.

4, AGREEMENT TO DISMISS OR NOT TO PROSECUTE

a. Pursuant to Fed. R. Crim. P. 11(c)(1)(A), the United States, at the time of
sentencing, shall dismiss the following charges: Count 2 of the indictment.

b. This agreement does not, in any manner, restrict the actions of the United

States in any other district or bind any other United States Attorney’s Office.

 

 
Oo Oo NID nA FSP W YN Fr

mo NO NH VN NY NY NY NY NO KH RF RP ee Fe S| SE eR
Oo KN DN AN BR WHY FP OO eH DH PP WYN KF O&O

 

Case 2:18-cr-01457-JJT Document 31 Filed 07/29/19 Page 4 of 9

5. COURT APPROVAL REQUIRED; REINSTITUTION OF PROSECUTION

a. If the Court, after reviewing this plea agreement, concludes that any
provision contained herein is inappropriate, it may reject the plea agreement and give the
defendant the opportunity to withdraw the guilty plea in accordance with Fed. R. Crim. P.
11(c)(5).

b. If the defendant’s guilty plea or plea agreement is rejected, withdrawn,
vacated, or reversed at any time, this agreement shall be null and void, the United States
shall be free to prosecute the defendant for all crimes of which it then has knowledge and
any charges that have been dismissed because of this plea agreement shall automatically
be reinstated. In such event, the defendant waives any and all objections, motions, and
defenses based upon the Statute of Limitations, the Speedy Trial Act, or constitutional
restrictions in bringing later charges or proceedings. The defendant understands that any
statements made at the time of the defendant’s change of plea or sentencing may be used
against the defendant in any subsequent hearing, trial, or proceeding subject to the
limitations of Fed. R. Evid. 410.

6. WAIVER OF DEFENSES AND APPEAL RIGHTS

The defendant waives (1) any and all motions, defenses, probable cause
determinations, and objections that the defendant could assert to the indictment or
information; and (2) any right to file an appeal, any collateral attack, and any other writ or
motion that challenges the conviction, an order of restitution or forfeiture, the entry of
judgment against the defendant, or any aspect of the defendant’s sentence, including the
manner in which the sentence is determined, including but not limited to any appeals under
18 U.S.C. § 3742 (sentencing appeals) and motions under 28 U.S.C. §§ 2241 and 2255
(habeas petitions), and any right to file a motion for modification of sentence, including
under 18 U.S.C. § 3582(c). This waiver shall result in the dismissal of any appeal,
collateral attack, or other motion the defendant might file challenging the conviction, order
of restitution or forfeiture, or sentence in this case. This waiver shall not be construed to

bar an otherwise-preserved claim of ineffective assistance of counsel or of “prosecutorial

-4-

 

 
Co me N Dn FP W YN Fe

wo wo WN NH NY WN NN NN NO He Re Re RR Re RE lL
oOo nN DO MH BR WH NYO FK OD OBO FN DH HA FP WH NY FY O&O

 

Case 2:18-cr-01457-JJT Document 31 Filed 07/29/19 Page 5 of 9

misconduct” (as that term is defined by Section II-B of Ariz. Ethics Op. 15-01 (2015)).
7. DISCLOSURE OF INFORMATION

a. The United States retains the unrestricted right to provide information and
make any and all statements it deems appropriate to the U.S. Probation Office and to the
Court in connection with the case.

b. Any information, statements, documents, and evidence that the defendant
provides to the United States pursuant to this agreement may be used against the defendant
at any time.

C. The defendant shall cooperate fully with the U.S. Probation Office. Such
cooperation shall include providing complete and truthful responses to questions posed by
the U.S. Probation Office including, but not limited to, questions relating to:

(1) criminal convictions, history of drug abuse, and mental illness; and
(2) financial information, including present financial assets or liabilities
that relate to the ability of the defendant to pay a fine or restitution.
8. FORFEITURE, CIVIL, AND ADMINISTRATIVE PROCEEDINGS

a. Nothing in this agreement shall be construed to protect the defendant from
administrative or civil forfeiture proceedings or prohibit the United States from proceeding
with and/or initiating an action for civil forfeiture. Pursuant to 18 U.S.C. § 3613, all
monetary penalties, including restitution imposed by the Court, shall be due immediately
upon judgment, shall be subject to immediate enforcement by the United States, and shall
be submitted to the Treasury Offset Program so that any federal payment or transfer of
returned property the defendant receives may be offset and applied to federal debts (which
offset will not affect the periodic payment schedule). If the Court imposes a schedule of
payments, the schedule of payments shall be merely a schedule of minimum payments and
shall not be a limitation on the methods available to the United States to enforce the
judgment.

/
H

 

 
oO Oo NIN DH OW FP WY NH KF

MH Nw HO YW WKH NHN NY NY NO RB Ree Bee eR eR
oOo aD DO MAW BR WO HO SB CO DO DfHAND BD nH FP WwW NY KF &

 

10.

were to proceed to trial the United States could prove the following facts beyond a

Case 2:18-cr-01457-JJT Document 31 Filed 07/29/19 Page 6 of 9

ELEMENTS
Attempted Transporting an Individual to Engage in Prostitution

18 U.S.C. § 2421

On or between December 12, 2017, and January 5, 2018, in the District of Arizona:

1. The defendant knowingly attempted to transport an individual in interstate

commerce;

2. The defendant attempted to transport that person with the intent that such

individual engage in prostitution; and

3, The defendant did something that was a substantial step toward committing
the crime.
FACTUAL BASIS

a. The defendant admits that the following facts are true and that if this matter

reasonable doubt:

On or about December 12, 2017, I met an individual using the name
“Vanessa” via the internet through a social media account. Through text and
online communications, I encouraged Vanessa to travel from New Mexico
to Arizona to engage in prostitution. To further this plan, on January 5, 2018,
I went to the Greyhound bus station in Phoenix, Arizona to pick up Vanessa,
whom I believed had arrived in Arizona from New Mexico. My intent was
for Vanessa to engage in prostitution and provide me with the proceeds of

 

her prostitution activity.

b.

The defendant shall swear under oath to the accuracy of this statement and,

if the defendant should be called upon to testify about this matter in the future, any

intentional material inconsistencies in the defendant’s testimony may subject the defendant

to additional penalties for perjury or false swearing, which may be enforced by the United

States under this agreement.

 
io Oo NY DB AH SP WD NY

DO wp NHN NH YN NY KV DN NYO RR Re ee eRe Se eS
oOo aD DK AW BR WH HO K&B CO ODO DAN DH FP W NY KF CO

 

Case 2:18-cr-01457-JJT Document 31 Filed 07/29/19 Page 7 of 9

APPROVAL AND ACCEPTANCE OF THE DEFENDANT

I have read the entire plea agreement with the assistance of my attorney. [
understand each of its provisions and I voluntarily agree to it.

I have discussed the case and my constitutional and other rights with my attorney.
I understand that by entering my plea of guilty I shall waive my rights to plead not guilty,
to trial by jury, to confront, cross-examine, and compel the attendance of witnesses, to
present evidence in my defense, to remain silent and refuse to be a witness against myself
by asserting my privilege against self-incrimination, all with the assistance of counsel, and
to be presumed innocent until proven guilty beyond a reasonable doubt.

I agree to enter my guilty plea as indicated above on the terms and conditions set
forth in this agreement.

I have been advised by my attorney of the nature of the charges to which I am
entering my guilty plea. I have further been advised by my attorney of the nature and range
of the possible sentence and that my ultimate sentence shall be determined by the Court
after consideration of the advisory Sentencing Guidelines.

My guilty plea is not the result of force, threats, assurances, or promises, other than
the promises contained in this agreement. I voluntarily agree to the provisions of this
agreement and I agree to be bound according to its provisions.

I understand that if I am granted probation or placed on supervised release by the
Court, the terms and conditions of such probation/supervised release are subject to
modification at any time. I further understand that if I violate any of the conditions of my
probation/supervised release, my probation/supervised release may be revoked and upon
such revocation, notwithstanding any other provision of this agreement, I may be required
to serve a term of imprisonment or my sentence otherwise may be altered.

This written plea agreement, and any written addenda filed as attachments to this
plea agreement, contain all the terms and conditions of the plea. Any additional

agreements, if any such agreements exist, shall be recorded in a separate document and

 

 

 
o Oo SID NH FP WY NY

BO dN NO KN KD KN KN DD Oe ee —ee pent
oOo ny DB Wn FP WD NY KY CO CO Fe TD HDB DA SP WO NH KF OC

 

Case 2:18-cr-01457-JJT Document 31 Filed 07/29/19 Page 8 of 9

may be filed with the Court under seal; accordingly, additional agreements, if any, may not
be in the public record.

I further agree that promises, including any predictions as to the Sentencing
Guideline range or to any Sentencing Guideline factors that will apply, made by anyone
(including my attorney) that are not contained within this written plea agreement, are null
and void and have no force and effect.

I am satisfied that my defense attorney has represented me in a competent manner.

I fully understand the terms and conditions of this plea agreement. I am not now
using or under the influence of any drug, medication, liquor, or other intoxicant or
depressant that would impair my ability to fully understand the terms and conditions of this

plea agreement. [

sfb/4 N o\

Date ROBERT JQHNSO
Defendant

APPROVAL OF DEFENSE COUNSEL

I have discussed this case and the plea agreement with my client in detail and have
advised the defendant of all matters within the scope of Fed. R. Crim. P. 11, the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences
of the guilty plea including the maximum statutory sentence possible. I have further
discussed the concept of the advisory Sentencing Guidelines with the defendant. No
assurances, promises, or representations have been given to me or to the defendant by the
United States or any of its representatives that are not contained in this written agreement.
I concur in the entry of the plea as indicated above and that the terms and conditions set

forth in this agreement are in the best interests of my client. I agree to make a bona fide

 

 
CoCo Oo ND OH BP WY NO

DB NB DN DO DN DN DD DN DR a ei ei ea ee
Oo ND WH FP WYN KF OD CO Oe I Dn BB WH BO &- OC

 

Case 2:18-cr-01457-JJT Document 31 Filed 07/29/19 Page 9 of 9

effort to ensure that the guilty plea is entered in accordance with all the requirements of

Fed. R. Crim. P. 11.

s/6/i4 Ved rgd —

Date Mark J. Andersen
Attorney for Defendant

APPROVAL OF THE UNITED STATES
I have reviewed this matter and the plea agreement. I agree on behalf of the United
States that the terms and conditions set forth herein are appropriate and are in the best
interests of justice.
MICHAEL BAILEY

Interim United States Attorney
District of Arizona

5] 6/14 CL fei. =
Date MONICA E. RYAN ¢
Assistant U.S. Attorney.

 

ACCEPTANCE BY THE COURT

Aafht hello

Date H JOD. TUCHI
United States District Judge
District of Arizona

 

 
